EXHIBIT 99.1 Bank Financial Group 3rd Quarter 2007 • Report to Shareholders • Three and nine months ended July 31, 2007 TD Bank Financial Group Reports Very Strong Third Quarter 2007 Earnings, Raises Dividend THIRD QUARTER FINANCIAL HIGHLIGHTS, compared with the third quarter a year ago: • Reported1 diluted earnings per share were $1.51, compared with $1.09. • Adjusted2 diluted earnings per share were $1.60, compared with $1.21. • Reported net income was $1,103 million, compared with $796 million. • Adjusted net income was $1,164 million, compared with $886 million. YEAR-TO-DATE FINANCIAL HIGHLIGHTS, nine months ended July 31, 2007, compared with the corresponding period a year ago: • Reported diluted earnings per share were $3.98, compared with $5.30. The same period last year included a dilution gain of $2.31 per share from sale of TD Waterhouse U.S.A. to Ameritrade. • Adjusted diluted earnings per share were $4.34, compared with $3.46. • Reported net income was $2,903 million, compared with $3,841 million. The same period last year included a $1,665 million after-tax dilution gain from sale of TD Waterhouse U.S.A. to Ameritrade. • Adjusted net income was $3,168 million, compared with $2,501 million. THIRD QUARTER ADJUSTMENTS (ITEMS OF NOTE) The third quarter reported diluted earnings include the following items of note: • Amortization of intangibles of $91 million after tax (13 cents per share), compared with $61 million after tax (8 cents per share) in the third quarter last year. • A gain of $30 million after tax (4 cent per share) due to the change in fair value of credit default swaps hedging the corporate loan book, compared with a loss of $5 million after tax (1 cent per share) in the third quarter last year. All dollar amounts are expressed in Canadian currency unless otherwise noted. 1 Reported results are prepared in accordance with Canadian generally accepted accounting principles (GAAP). 2 Adjusted earnings and reported results referenced in this Press Release and Report to Shareholders are explained on page 5 under the “How the Bank Reports” section. TORONTO, August 23, 2007 - TD Bank Financial Group (TDBFG) today announced its financial results for the third quarter ended July 31, 2007. A very strong overall financial performance in the quarter was driven by broad-based contributions from across the Bank’s businesses. TDBFG also announced an increase to the quarterly dividend of 4 cents to 57 cents, an increase of 8% per fully paid common share for the quarter ending October 31, 2007. “TD’s third quarter demonstrated another excellent earnings performance,” said Ed Clark, President and Chief Executive Officer, TDBFG. “Our strategy to constantly invest in and leverage our powerful Canadian businesses while enhancing the organic growth potential of our U.S. platform continues to deliver for our shareholders,” continued Clark. “The rationale behind our focus on high-growth retail operations and a wholesale bank that's positioned for good return at lower risk, is underlined by recent challenges in market conditions,” Clark added. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 2 THIRD QUARTER BUSINESS SEGMENT PERFORMANCE Canadian Personal and Commercial Banking Canadian Personal and Commercial Banking delivered record revenue, efficiency and net income in the quarter. Earnings were up 14% compared with the same quarter last year. TD Canada Trust saw continued strength in real-estate secured lending, core banking, small business banking and life insurance. “Our Canadian Personal and Commercial Bank continues to demonstrate the power and momentum of our retail franchise and again posted double digit earnings growth,” said Clark. “Our philosophy of continuous reinvestment in the business is clearly paying off,” Clark continued. “This quarter we announced that we’re raising the bar even higher on customer service and convenience with further expansion of branch hours, widening our leadership in offering the most branch hours of any bank in Canada,” Clark added. Wealth Management Wealth Management, including the Bank’s equity share of TD Ameritrade, delivered a very strong quarter with a 22% increase in earnings compared with the third quarter of last year. In Canada, the quarter saw continued earnings momentum from TD Mutual Funds and the advice-based businesses, driven by increased volumes and sales, as well as strong results in discount brokerage. The third quarter also saw growth in client assets and continued progress on adding to Wealth Management’s Canadian network of high-quality, client-facing advisors. TD Ameritrade contributed $59 million in net income to the Bank’s Wealth Management segment. TD Ameritrade’s operating highlights from the quarter included record client assets under management and strong levels of both new account openings and client trades per day. “Our Wealth Management business kept up its track record of impressive earnings momentum this quarter,” said Clark. “We’re very pleased with how our investments to build out our diversified wealth offering, including our relatively young advice-based business, are playing out,” continued Clark. “While overall market volatility has the potential to have a negative impact on our results in the short-term, the business is showing continuing consistency and future growth potential,” Clark added. U.S. Personal and Commercial Banking TDBFG’s U.S. Personal and Commercial Banking segment produced a solid quarter with a 60% increase in earnings over the same period last year, reflecting the successful privatization of TD Banknorth in April 2007. TD Banknorth saw growth in deposits while maintaining solid asset quality and expense control. TDBFG's fourth quarter of 2007 will be the first full quarter to reflect the Bank’s 100% ownership of TD Banknorth. “As we’ve said before, TD Banknorth has a clear strategy that’s focused on delivering both short-run and long-term earnings goals,” said Clark. “The TD Banknorth team continued to make good progress this quarter by staying focused on key initiatives including sales and service improvements and new product development,” Clark continued. “Transforming TD Banknorth into a consistent earnings growth engine is a key part of TD’s North American banking strategy,” added Clark. Wholesale Banking Wholesale Banking delivered outstanding financial results in the third quarter with earnings up 41% year over year to $253 million. A robust performance in trading and in the domestic franchise businesses, predominantly in investment banking, was complemented by a strong contribution from the equity investment portfolio. “Wholesale Banking produced an exceptional third quarter that well exceeded our expectations,” said Clark. “TD Securitiescontinues tomake progress in building a great franchise and solidifyingour position as a top three dealer in Canada," Clark continued. “While the business is well positioned to deliver consistent, high-qualityearnings, current market volatility has the potential to impact our results in the short term,” Clark added. Conclusion “Each of our businesses contributed to our very strong performance this quarter, a story that’s been consistent for us so far this year,” said Clark. “The dividend increase of 4 cents announced today means that full-year dividends for 2007 will increase by 19% over last year. This decision by our Board of Directors is a powerful testament to our excellent results, and it shows confidence in our ability to deliver sustainable earnings growth for TD shareholders,” Clark concluded. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 3 CAUTION REGARDING FORWARD-LOOKING STATEMENTS From time to time, the Bank makes written and oral forward-looking statements, including in this report, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission (SEC), and in other communications. All such statements are made pursuant to the “safe harbour” provisions of the U.S. Private Securities Litigation Reform Act of 1995 andapplicable Canadian securities legislation. Forward-looking statements include, among others, statements regarding the Bank’s objectives and targets for 2007 and beyond and strategies to achieve them, the outlook for the Bank’s business lines, and the Bank’s anticipated financial performance. The economic assumptions for 2007 for each of the business segments are set out in the 2006 Annual Report under the headings “Economic Outlook” and “Business Outlook and Focus for 2007”. Forward-looking statements are typically identified by words such as “believe”, “expect”, “anticipate”, “intend”, “estimate”, “plan”, “may” and “could”. By their very nature, these statements require the Bank to make assumptions and are subject to inherent risks and uncertainties, general and specific, which may cause actual results to differ materially from the expectations expressed in the forward-looking statements. Some of the factors that could cause such differences include: credit, market (including equity and commodity), liquidity, interest rate, operational, reputational, insurance, strategic, foreign exchange, regulatory, legal and other risks discussed in the management discussion and analysis section in regulatory filings made in Canada and with the SEC, including the Bank’s 2006 Annual Report; general business and economic conditions in Canada, the U.S. and other countries in which the Bank conducts business, as well as the effect of changes in monetary policy in those jurisdictions and changes in the foreign exchange rates for the currencies of those jurisdictions; the degree of competition in the markets in which the Bank operates, both from established competitors and new entrants; the accuracy and completeness of information the Bank receives on customers and counterparties; the development and introduction of new products and services in markets; developing new distribution channels and realizing increased revenue from these channels; the Bank’s ability to execute its integration, growth and acquisition strategies, including those of its subsidiaries, particularly in the U.S.; changes in accounting policies and methods the Bank uses to report its financial condition, including uncertainties associated with critical accounting assumptions and estimates; the effect of applying future accounting changes; global capital market activity; the Bank’s ability to attract and retain key executives; reliance on third parties to provide components of the Bank’s business infrastructure; the failure of third parties to comply with their obligations to the Bank or its affiliates as such obligations relate to the handling of personal information; technological changes; fraud by internal or external parties, including the use of new technologies in unprecedented ways to defraud the Bank or its customers; legislative and regulatory developments; change in tax laws; unexpected judicial or regulatory proceedings; continued negative impact of the U.S. securities litigation environment; unexpected changes in consumer spending and saving habits; the possible impact on the Bank's businesses of international conflicts and terrorism; acts of God, such as earthquakes; the effects of disease or illness on local, national or international economies; the effects of disruptions to public infrastructure, such as transportation, communication, power or water supply; and management’s ability to anticipate and manage the risks associated with these factors and execute the Bank’s strategies. A substantial amount of the Bank’s business involves making loans or otherwise committing resources to specific companies, industries or countries. Unforeseen events affecting such borrowers, industries or countries could have a material adverse effect on the Bank’s financial results, businesses, financial condition or liquidity. The preceding list is not exhaustive of all possible factors. Other factors could also adversely affect the Bank’s results. For more information, see the discussion starting on page 56 of the Bank’s 2006 Annual Report. All such factors should be considered carefully when making decisions with respect to the Bank, and undue reliance should not be placed on the Bank’s forward-looking statements. The Bank does not undertake to update any forward-looking statements, whether written or oral, that may be made from time to time by or on its behalf. This document was reviewed by the Bank’s Audit Committee and was approved by the Bank’s Board of Directors, on the Audit Committee’s recommendation, prior to its release. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 4 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING PERFORMANCE This Management’s Discussion and Analysis (MD&A) is presented to enable readers to assess material changes in the financial condition and operational results of TD Bank Financial Group (the Bank) for the three and nine months ended July 31, 2007, compared with the corresponding periods. This MD&A should be read in conjunction with the Bank’s unaudited Interim Consolidated Financial Statements and related Notes included in this Report to Shareholders and with our 2006 Annual Report. This MD&A is dated August 22, 2007. Unless otherwise indicated, all amounts are expressed in Canadian dollars and have been primarily derived from the Bank’s Annual or Interim Consolidated Financial Statements prepared in accordance with Canadian generally accepted accounting principles (GAAP). Certain comparative amounts have been reclassified to conform to the presentation adopted in the current period. Additional information relating to the Bank is on the Bank’s website www.td.com, as well as on SEDAR at www.sedar.com and on the U.S. Securities and Exchange Commission’s website at www.sec.org (EDGAR filers section). FINANCIAL HIGHLIGHTS1 (unaudited) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 (millions of Canadian dollars, except as noted) 2007 2007 2006 2007 2006 Results of operations Total revenues $3,651 $3,516 $3,288 $10,645 $9,810 Dilution gain, net - 1,559 Provision for credit losses 171 172 109 506 239 Non-interest expenses 2,185 2,269 2,147 6,648 6,540 Net income - reported2 1,103 879 796 2,903 3,841 Net income - adjusted2 1,164 995 886 3,168 2,501 Economic profit3 578 421 347 1,447 981 Return on common equity 21.0% 17.1% 16.8% 18.9% 29.0% Return on invested capital3 18.7% 16.4% 15.7% 17.4% 15.7% Financial position Total assets $403,890 $396,734 $385,845 $403,890 $385,845 Total risk-weighted assets 150,783 149,391 139,141 150,783 139,141 Total shareholders’ equity 21,003 21,775 19,427 21,003 19,427 Financial ratios - reported Efficiency ratio 59.8% 64.5% 65.3% 62.5% 57.5% Tier 1 capital to risk-weighted assets 10.2% 9.8% 12.1% 10.2% 12.1% Tangible common equity as a % of risk-weighted assets 7.1% 7.0% 9.1% 7.1% 9.1% Provision for credit losses as a % of net average loans 0.39 0.41 0.26 0.39 0.20 Common share information - reported (Canadian dollars) Per share Basic earnings $1.53 $1.21 $1.10 $4.02 $5.34 Diluted earnings 1.51 1.20 1.09 3.98 5.30 Dividends 0.53 0.53 0.44 1.54 1.30 Book value 28.65 29.66 26.36 28.65 26.36 Closing share price 68.26 67.80 57.75 68.26 57.75 Shares outstanding (millions) Average basic 719.5 719.1 719.1 719.0 715.8 Average diluted 726.9 725.9 724.7 725.9 722.1 End of period 718.3 719.9 720.8 718.3 720.8 Market capitalization (billions of Canadian dollars) $49.0 $48.8 $41.6 $49.0 $41.6 Dividend yield 2.9% 2.8% 2.9% 2.9% 2.8% Dividend payout ratio 34.6% 43.8% 40.0% 38.4% 24.3% Price to earnings multiple 13.6 14.8 9.4 13.6 9.4 Common share information - adjusted (Canadian dollars) Per share Basic earnings $1.61 $1.37 $1.22 $4.39 $3.49 Diluted earnings 1.60 1.36 1.21 4.34 3.46 Dividend payout ratio 32.8% 38.7% 35.9% 35.1% 37.5% Price to earnings multiple 12.3 13.2 12.8 12.3 12.8 1 Certain comparative amounts have been restated to conform to the presentation adopted in the current period. 2 Reported and adjusted results are explained on page 5 under the “How the Bank Reports” section, which includes a reconciliation between reported and adjusted results. 3 Economic profit and return on invested capital are non-GAAP financial measures and are explained in detail on page 7 under the “Economic Profit and Return on Invested Capital” section. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 5 HOW WE PERFORMED Corporate Overview The Toronto-Dominion Bank and its subsidiaries are collectively known as TD Bank Financial Group. The Bank serves more than 14 million customers in four key businesses operating in a number of locations in key financial centres around the globe: Canadian Personal and Commercial Banking, including TD Canada Trust as well as the Bank’s global insurance operations (excluding the U.S.); Wealth Management, including TD Waterhouse Canada, TD Waterhouse U.K. and the Bank’s investment in TD Ameritrade; U.S. Personal and Commercial Banking through TD Banknorth; and Wholesale Banking, including TD Securities. The Bank also ranks among the world's leading on-line financial services firms, with more than 4.5 million on-line customers. The Bank had $404 billion in assets as at July 31, 2007. The Bank is headquartered in Toronto, Canada. The Bank’s common stock is listed on the Toronto Stock Exchange and the New York Stock Exchange under symbol: TD, as well as on the Tokyo Stock Exchange. How the Bank Reports The Bank’s financial results, as presented on pages22 to37 of this Report to Shareholders, have been prepared in accordance with GAAP. The Bank refers to results prepared in accordance with GAAP as “reported” results. The Bank also utilizes non-GAAP financial measures referred to as “adjusted” results to assess each of its businesses and to measure overall Bank performance. To arrive at adjusted results, the Bank removes “items of note”, net of income taxes, from reported results. The items of note are listed in the table on the following page. The items of note relate to items which management does not believe are indicative of underlying business performance. The items of note include the Bank’s amortization of intangible assets which primarily relate to the Canada Trust acquisition in 2000, the TD Banknorth Inc. (TD Banknorth) acquisition in 2005, and the acquisitions by TD Banknorth of Hudson United Bancorp (Hudson) in 2006 and Interchange Financial Services Corporation (Interchange) in 2007, and the amortization of intangibles included in equity in net income of TD Ameritrade. The Bank believes that adjusted results provide the reader with a better understanding of how management views the Bank’s performance. As explained, adjusted results are different from reported results determined in accordance with GAAP. Adjusted results and related terms used in this report are not defined terms under GAAP, and, therefore, may not be comparable to similar terms used by other issuers. The tables below provide a reconciliation between the Bank’s reported and adjusted results. Operating Results - Reported1 (unaudited) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 (millions of Canadian dollars) 2007 2007 2006 2007 2006 Net interest income $1,783 $1,662 $1,623 $5,116 $4,657 Other income 1,868 1,854 1,665 5,529 5,153 Total revenues 3,651 3,516 3,288 10,645 9,810 Provision for credit losses (171) (172) (109) (506) (239) Non-interest expenses (2,185) (2,269) (2,147) (6,648) (6,540) Dilution gain, net - 1,559 Income before provision for income taxes, non-controlling interests in subsidiaries and equity in net income of an associated company 1,295 1,075 1,032 3,491 4,590 Provision for income taxes (248) (234) (235) (700) (699) Non-controlling interests in subsidiaries, net of income taxes (13) (27) (52) (87) (136) Equity in net income of an associated company, net of income taxes 69 65 51 199 86 Net income - reported 1,103 879 796 2,903 3,841 Preferred dividends (2) (7) (6) (15) (17) Net income available to common shareholders - reported $1,101 $872 $790 $2,888 $3,824 1 Certain comparative amounts have been reclassified and restated to conform to the presentation adopted in the current period TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 6 Reconciliation of Non-GAAP Financial Measures1(unaudited) Adjusted Net Income to Reported Results Operating results - adjusted For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 (millions of Canadian dollars) 2007 2007 2006 2007 2006 Net interest income $1,783 $1,662 $1,623 $5,116 $4,657 Other income2 1,822 1,843 1,673 5,480 5,182 Total revenues 3,605 3,505 3,296 10,596 9,839 Provision for credit losses3 (171) (172) (109) (506) (299) Non-interest expenses4 (2,054) (2,071) (2,021) (6,201) (6,111) Income before provision for income taxes, non-controlling interests in subsidiaries and equity in net income of an associated company 1,380 1,262 1,166 3,889 3,429 Provision for income taxes5 (282) (298) (283) (844) (871) Non-controlling interests in subsidiaries, net of income taxes6 (14) (46) (57) (111) (159) Equity in net income of an associated company, net of income taxes7 80 77 60 234 102 Net income - adjusted 1,164 995 886 3,168 2,501 Preferred dividends (2) (7) (6) (15) (17) Net income available to common shareholders - adjusted $1,162 $988 $880 $3,153 $2,484 Items of note affecting net income, net of income taxes: Amortization of intangibles (91) (80) $(61) (254) $(229) TD Banknorth restructuring, privatization and merger-related charges8 - (43) - (43) - Dilution gain on Ameritrade transaction, net of costs - 1,665 Dilution loss on the acquisition of Hudson by TD Banknorth - (72) Balance sheet restructuring charge in TD Banknorth - (19) Wholesale Banking restructuring charge - (35) Change in fair value of credit default swaps hedging the corporate loan book9 30 7 (5) 32 15 General allowance release - 39 Other tax items - - (24) - (24) Total items of note (61) (116) (90) (265) 1,340 Net income available to common shareholders - reported $1,101 $872 $790 $2,888 $3,824 1Certain comparative amounts have been reclassified and restated to conform to the presentation adopted in the current period. 2Adjusted other income excludes the following items of note: third quarter 2007 - $46 million gain/loss due to change in fair value of credit default swaps (CDS) hedging the corporate loan book; second quarter 2007 - $11 million gain due to change in fair value of CDS hedging the corporate loan book; first quarter 2007 - $8 million loss due to change in fair value of CDS hedging the corporate loan book; second quarter 2006 - $16 million gain due to change in fair value of CDS hedging the corporate loan book; first quarter 2006 - $15 million gain due to the change in fair value of CDS hedging the corporate loan book; and $52 million balance sheet restructuring charge at TD Banknorth. 3 Adjusted provision for credit losses excludes the following item of note: second quarter 2006 - $60 million general allowance release. 4Adjusted non-interest expenses excludes the following items of note: third quarter 2007 - $131 millionamortization of intangibles; second quarter 2007 - $112 million amortization of intangibles; $86 million due to TD Banknorth restructuring, privatization and merger-related charges; first quarter 2007 - $118 million amortization of intangibles; second quarter 2006 - $125 million amortization of intangibles; first quarter 2006 - $128 million amortization of intangibles and $50 million restructuring charge in connection with the decision to reposition the Bank’s global structured products businesses. 5 For reconciliation between reported and adjusted provision for income taxes, please refer to the reconciliation table on page 12. 6Adjusted non-controlling interests excludes the following items of note: third quarter 2007 - $16 millionamortization of intangibles; second quarter 2007 - $4 million amortization of intangibles; $15 million due to TD Banknorth restructuring, privatization and merger-related charges; first quarter 2007 - $4 million amortization of intangibles; second quarter 2006 - $3 million amortization of intangibles; first quarter 2006 - $15 million balance sheet restructuring charge at TD Banknorth. 7Adjusted equity in net income of an associated company excludes the following items of note: third quarter 2007 - $11 millionamortization of intangibles; second quarter 2007 - $12 million amortization of intangibles; first quarter 2007 - $12 million amortization of intangibles; second quarter 2006 - $7 million amortization of intangibles. 8 The TD Banknorth restructuring, privatization and merger-related charges include the following: $31 million restructuring charge, primarily consisted of employee severance costs, the costs of amending certain executive employment and award agreements and write-down of long-lived assets due to impairment, included in U.S. Personal and Commercial Banking; $4 million restructuring charge related to the transfer of functions from TD Bank USA to TD Banknorth, included in the Corporate segment; $5 million privatization charges, which primarily consisted of legal and investment banking fees, included in U.S. Personal and Commercial Banking; and $3 million merger-related charges related to conversion and customer notices in connection with the integration of Hudson and Interchange with TD Banknorth, included in U.S. Personal and Commercial Banking. In the Interim Consolidated Statement of Income, the restructuring charges are included in the restructuring costs while the privatization and merger-related charges are included in other non-interest expenses. 9 The Bank purchases CDS to hedge the credit risk in Wholesale Banking's corporate lending portfolio. These CDS do not qualify for hedge accounting treatment and they are measured at fair value with changes in fair value recognized in current period's earnings. The related loans are accounted for at amortized cost. Management believes that this asymmetry in the accounting treatment between CDS and loans would result in periodic profit and loss volatility which is not indicative of the economics of the corporate loan portfolio or the underlying business performance in Wholesale Banking. As a result, the CDS are accounted for on an accrual basisin the Wholesale Banking segment and the gains and losses on the CDS, in excess of the accrued cost, are reported in the Corporate segment. Adjusted earnings excludes the gains and losses on the CDS in excess of the accrued cost. Previously, this item wasdescribed as "Hedging impact due to AcG-13". As part of the adoption of the new financial instruments standards, the guidance under Accounting Guideline 13: Hedging Relationships (AcG-13) was replaced by Canadian Institute of Chartered Accountants (CICA) Handbook Section 3865, Hedges. TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 7 Reconciliation of Reported Earnings per Share (EPS) to Adjusted EPS1 (unaudited) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 (Canadian dollars) 2007 2007 2006 2007 2006 Diluted - reported $1.51 $1.20 $1.09 $3.98 $5.30 Items of note affecting income (as above) 0.09 0.16 0.12 0.36 (1.86) Items of note affecting EPS only2 - 0.02 Diluted - adjusted $1.60 $1.36 $1.21 $4.34 $3.46 Basic - reported $1.53 $1.21 $1.10 $4.02 $5.34 1 EPS is computed by dividing income by the weighted-average number of shares outstanding during the period. As a result, the sum of the quarterly EPS figures may not equal year-to-date EPS. 2 Second quarter 2006 - one-time adjustment for the impact of TD Ameritrade earnings, due to the one month lag between fiscal quarter ends. The results of the Bank include its equity share in TD Ameritrade from January 25, 2006 to March 31, 2006. As a result of the one month lag, the impact on earnings per share was approximately 2 cents per share. Amortization of Intangibles, Net of Income Taxes (unaudited) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 (millions of Canadian dollars) 2007 2007 2006 2007 2006 TD Canada Trust $41 $45 $31 $135 $155 TD Banknorth:Reported amortization of intangibles 32 20 21 72 52 Less: non-controlling interest 1 4 4 9 8 Net amortization of intangibles 31 16 17 63 44 TD Ameritrade (included in equity in net income of an associated company) 11 12 9 35 16 Other 8 7 4 21 14 Amortization of intangibles, net of income taxes1 $91 $80 $61 $254 $229 1 Amortization of intangibles is included in the Corporate segment. Economic Profit and Return on Invested Capital The Bank utilizes economic profit as a tool to measure shareholder value creation. Economic profit is adjusted net income available to common shareholders less a charge for average invested capital. Average invested capital is equal to average common equity for the period plus the average cumulative after-tax goodwill and intangible assets amortized as of the reporting date. The rate used in the charge for capital is the equity cost of capital calculated using the capital asset pricing model. The charge represents an assumed minimum return required by common shareholders on the Bank’s invested capital. The Bank’s goal is to achieve positive and growing economic profit. Return on invested capital (ROIC) is adjusted net income available to common shareholders divided by average invested capital. ROIC is a variation of the economic profit measure that is useful in comparison to the equity cost of capital. Both ROIC and the cost of capital are percentage rates, while economic profit is a dollar measure. When ROIC exceeds the equity cost of capital, economic profit is positive. The Bank’s goal is to maximize economic profit by achieving ROIC that exceeds the equity cost of capital. Economic profit and ROIC are non-GAAP financial measures as these are not defined terms under GAAP. Securities regulators require that companies caution readers that earnings and other measures adjusted to a basis other than GAAP do not have standardized meanings under GAAP and therefore, may not be comparable to similar terms used by other issuers. The following table reconciles between the Bank’s economic profit, return on invested capital and adjusted net income. Adjusted results and related terms are discussed in the”How the Bank Reports” section. Reconciliation of Economic Profit, Return on Invested Capital and Adjusted Net Income (unaudited) For the three months ended For the nine months ended July 31 Apr. 30 July 31 July 31 July 31 (millions of Canadian dollars) 2007 2007 2006 2007 2006 Average common equity $20,771 $20,940 $18,692 $20,478 $17,650 Average cumulative goodwill/intangible assets amortized, net of income taxes 3,857 3,784 3,578 3,785 3,506 Average invested capital $24,628 $24,724 $22,270 $24,263 $21,156 Rate charged for invested capital 9.4% 9.4% 9.5% 9.4% 9.5% Charge for invested capital $(584) $(567) $(533) $(1,706) $(1,503) Net income available to common shareholders - reported 1,101 872 790 2,888 3,824 Items of note impacting income, net of income taxes 61 116 90 265 (1,340) Net income available to common shareholders - adjusted $1,162 $988 $880 $3,153 $2,484 Economic profit $578 $421 $347 $1,447 $981 Return on invested capital 18.7% 16.4% 15.7% 17.4% 15.7% TD BANK FINANCIAL GROUP • THIRD QUARTER 2 SHAREHOLDERS Page 8 Significant Events in 2007 TD Banknorth Going-private transaction On April 20, 2007, the Bank completed its privatization of TD Banknorth. Under this transaction, the Bank acquired all of the outstanding common shares of TD Banknorth that it did not already own for US$32.33 per TD Banknorth share for a total cash consideration of $3.7 billion (US$3.3 billion).The acquisition was accounted for by the purchase method. On closing, TD Banknorth became a wholly-owned subsidiary of the Bank and TD Banknorth’s shares were delisted from the New York Stock Exchange. As a result of the transaction, there was a net increase in goodwill and intangibles on the Bank’s Consolidated Balance Sheet at the completion of the transaction of approximately $1.5 billion. The allocation of the purchase price is subject to finalization. In the normal course of the Bank’s financial reporting, TD Banknorth is consolidated on a one month lag basis. However, $43 million before-tax restructuring, privatization and merger-related costs incurred in April 2007 were included in the Bank’s results for the quarter ended April 30, 2007 because in aggregate they represent material TD Banknorth events for the quarter ended April 30, 2007. As disclosed in the definitive proxy statement of TD Banknorth dated March 16, 2007 with respect to the transaction, the Bank and TD Banknorth had entered into a memorandum of understanding providing for the proposed settlement of the six lawsuits comprising the action
